DETAILED ACTION
Non Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The references cited in the PCT international search report by the International Searching Authority filed on 3/25/2021, have been considered, but will not be listed on any patent resulting from this application because they were not provided on a separate list in compliance with 37 CFR 1.98(a)(1). In order to have the references printed on such resulting patent, a separate listing, preferably on a PTO/SB/08A and 08B form, must be filed within the set period for reply to this Office action.
Claim Objections
Claim 2 is objected to because of the following informalities:  the claim has additional capitalized words in the claim. There can only be one capitalization of the claim at the beginning of the claim MPEP 608.  Furthermore, the claims appear to be grammatically inconsistent and may be direct translation from a parent foreign application, Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following Claims recite limitations which have insufficient antecedent basis. The Claims and respective limitations include the following:  Claim 1, "of plunger" in line 2 (where it is unclear of the recitation refers to an introduced limitation or not), "of a hall sensor" in line 10 (where it is unclear of the recitation refers to an introduced limitation or not), "stroke length" in line 17 (where it is unclear of the recitation refers to an introduced limitation or not), "a coil" in line 8 (the recitation reintroduced for a second time making it unclear if this is the same coil from a reading of the claim or a newly introduced coil limitation);  Appropriate correction is required.
Regarding claim 10, the phrase "for example" (“i.e.”,  line 2) which renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim 4 recites “the distance that the plunger travels in one cycle”. It is unclear and/or uncertain (i.e. there appears to be a zone of uncertainty) from a reading of the claim as to what is intended by the term/phrase/idea and how such a term/phrase/idea should be interpreted. In other words, it is unclear from a reading of the claimed phrase without improperly introducing limitations from the written description into the claim language, as to what the “one cycle” refers (i.e. one cycle of the opening and closing of the valve, one cycle of the fluid flowing through the valve, one cycle of some other as of yet unintroduced limitation such as a clock?) and it is pointed out that the limitation lacks objective meaningful reference, making the metes and bounds of the claimed phrase unclear.  In the interest of compact prosecution, the term/phrase will be given its broadest reasonable interpretation. Appropriate correction is required. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 4-10 is/are rejected (as indefinitely understood) under 35 U.S.C. 103 as being unpatentable over Herbert (US 8576032) and further in view of Kadlicko (US 6182942); 
Claim(s) 3 is/are rejected (as indefinitely understood) under 35 U.S.C. 103 as being unpatentable over Herbert in view of Kadlicko as applied to claim 1 (as indefinitely understood) above, and further in view of Fukudome (US 2020/0370673) (with a priority date of 8/28/2017); 
Herbert discloses in claim 1 : A solenoid valve (410/410A figure 6/7, Col 18 ln 9) with an integrated position feedback system for detection of position of plunger (of 380, where the feedback system is for the valve actuator, as seen in Col 13 ln 12 – 27 and Figures 5 and 5A, with the position feedback via an actuator sensor 262, Col 14 ln 0-24 which may be a Hall effect sensor, where the armature sensor 262 registers/monitors the armature position of the actuator and provides a signal to the signal conditioner) comprising of: a nozzle (406), a spring (384), a sealing rubber (396), a poppet (386), a rubber grommet (below thread 401 which is made of a rubbery material similar to the o-ring 312 and per material indication at MPEP 608.02 IX), a housing sub-assembly (318/372/400) incorporating a bobbin sub assembly (314) and sensor sub-assembly (as discussed above via actuator sensor and Hall effect sensor embodiment Figure 5, 5a), a soft seal (346 is an o-ring soft seal to seal the fluid from exiting out the valve), a fix core (325), a moving core and/or plunger (380 is a combined movable core/plunger), coil (328), magnet holder (top of 314), a permanent magnet (323 is a permanent magnet for latching the valve, but the valve may also be non latching with no magnet, per Col 18 ln 4-24), wherein, said bobbin sub-assembly comprises of a bobbin (314 bobbin Col 18 ln 18), a coil (328), a fix core plate (top of 325 is a flat plate like top plate), a magnetic bracket (at 370 that provides for the magnetic flux path to the outer yoke/housing 318), and a plurality of terminal pins (the solenoids necessarily has terminal pins similar to pins 329A/B of embodiment of figure 7); said sensor sub-assembly comprises of a hall sensor (as discussed above) and a plurality of electronic auxiliaries (controller 254, signal processing 252, sig. conditioner 273, power consumption controller 268, power driver 258, volt boost regulator 272, battery 270); said sensor sub-assembly is secured with said soft seal filled (i.e. inserted) in said housing sub-assembly to prevent damages (via fluid as discussed); said integrated position feedback system detects the position of plunger based on the magnetic field fluctuations sensed by the hall sensor that take place after the plunger moves through stroke length when the coil is energized or de-energized (as discussed in Col 14 ln 11-24, Col 15 ln 11-12); said hall sensor senses the fluctuation of magnetic field (as is necessarily the case) and provides a feedback signal in form of voltage (to the controller from signal conditioner 273 that is driven by the voltage regulator 272, Col 14 ln 40-41) that indicates position of plunger and indicate a plurality of operating modes of solenoid valve (open mode or signal Col 16 ln 33-34/closed mode or signal col 16 ln 43-44/sleep mode Col 14 ln 34-45, all as applied to the Hall effect sensor that measures the magnetic force/flux from the solenoid; and a relative displacement of the armature). Herbert does not disclose: the magnet in the movable plunger; but Kadlicko teaches: a permanent magnet insert (102 figure 3) in the movable plunger (78a/100) and arranged adjacent to the hall effect sensor 104 inside of a cap 21 shielded from the effects of the coil magnetic flux and sealed with a mastic 40 figure 1, and has a vent screw to permit venting of the valve, all provided for monitoring and/or for example positional control of the valve armature 56a relative to the body and thus control of the fluid flow there through.)  
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize for Herbert, a Hall effect positional sensor arrangement as taught in Kadlicko that includes a permanent magnet insert in the movable plunger of Herbert as taught in Kadlicko and arranged adjacent to the hall effect sensor as taught in Kadlicko inside of a cap that is shielded from the effects of the coil magnetic flux and sealed with a mastic material as taught by Kadlicko, and has a vent screw to permit venting of the valve of Hebert as taught in Kadlicko, all provided for a fully sealed and shielded Hall effect sensor for monitoring and/or for example positional control of the valve armature of Hebert as taught therein and relative to the body and thus control of the fluid flow there through. 

Herbert discloses (as modified for the reasons discussed above) in claim 2:  The solenoid valve as claimed in claim 1 wherein, the plurality of operating modes of solenoid valve (for the embodiment of Herbert that is non latching are) indicated are: ON state with full rated voltage (open mode or signal Col 16 ln 33-34); Off state with lower rated voltage (closed mode or signal col 16 ln 43-44); Defined stroke state with any rated [current] between full rated [current] and lower rated [current] (per Col 17 ln 42-Col 18 ln 3, the …sensor determines the end position or any instantaneous position of the armature, and applies based on the feedback loop position a current that may be different (i.e. lower) that the open signal or the off signal level as the feedback may determine); and Failure state with least voltage (low battery detection unit 275); Herbert does not explicitly disclose: the Hall effect sensor with control to determine the intermedia variable position (i.e. the Defined stroke state any rated voltage between full rated and lower rated voltage); but considering the above current control in Herbert, and considering that Kadlicko teaches positional feedback control of the Hall effect sensor; 
it would have been further obvious to one of ordinary skill in the art at the time of filing of the invention to provide the hall effect sensor of Herbert/Kadlicko with control to determine the intermediate variable position of the armature as taught by Herbert and/or Kadlicko, by measuring the variable magnetic flux of the movable permanent magnet on the movable core of Herbert/Kadlicko as taught in Kadlicko, and adjust the voltage/power between full rated (open) and lower rated (off) based on the positional feedback of the armature movement of the permanent magnet positional hall effect feedback to the sensor of Herbert/Kadlicko, and all for the purpose of for example, increasing the accuracy of the fluid flow control through the valve of Herbert, and saving energy as taught in Herbert.  

Herbert discloses (as modified for the reasons discussed above) in claim 3:  The solenoid valve as claimed in claim 1 wherein, said poppet has [a pressure balancing] surface (groove 385 and 382) across its length to assist in venting of air pocket locked inside solenoid valve (i.e. where air pockets in the fluid along with the fluid itself can vent to the top of the inside of the solenoid valve during pressure equalization/movement of the plunger); Herbert does not disclose: plurality of flat surfaces along the outside length of the plunger; but Fukudome teaches: a plurality of flat surfaces (107 figure 10d) along the outside length of the plunger of 83 figure 9 provided for the purpose of creating a gap (at S3) between the bobbin/tube and the plunger all to allow for ease of fluid flow between the top and bottom of the plunger and to pressure balance the plunger; 
Accordingly, it would have bene obvious to one of ordinary skill in the art at the time of filing of the invention to utilize as taught in Fukudome for that of Herbert, a plurality of flat surfaces along the outside length of the plunger of Herbert as taught in Fukudome where at least 4 or more flat surfaces along the outside length of the plunger can be provided as taught in Fukudome for the purpose of creating a gap between the bobbin/tube and the plunger all to allow for ease of fluid flow between the top and bottom of the plunger and to pressure balance the plunger. 

Herbert discloses (as modified for the reasons discussed above) in claim 4:  The solenoid valve as claimed in claim 1 wherein, said stroke length is the distance that the plunger travels in one cycle (open/close cycle.) 

Herbert discloses (as modified for the reasons discussed above) in claim 5:  The solenoid valve as claimed in claim 1 wherein, said rubber grommet is provided for mounting the solenoid valve (on the fixture).

Herbert discloses (as modified for the reasons discussed above) in claim 6:  The solenoid valve as claimed in claim 1 wherein, in said bobbin sub-assembly, the coil is wrapped around bobbin (as shown) and is put inside said magnetic bracket (the top and bottom and side magnetic flux circuit which includes the top plate 325, bottom bracket 370 and side yoke 318) and crimped to fix core plate (as shown at both the top and bottom, the bobbin is somewhat crimped or force-fixedly arranged in fixed position about the plates so as…) to provide a magnetic path.

Herbert discloses (as modified for the reasons discussed above) in claim 7:  The solenoid valve as claimed in claim 1 wherein, in said bobbin sub-assembly the plurality of terminal pins are connected at one end of bobbin (to end) to which the coil's end are connected.

Herbert discloses (as modified for the reasons discussed above) in claim 8:  The solenoid valve as claimed in claim 1 wherein, said permanent magnet (of Herbert/Kadlicko) is incorporated inside the plunger (as shown); but Herbert does not disclose, although Kadlicko teaches: press fitting the magnet holder to the plunger (press fitting 86 to 90 Col ln 27-30, for a relatively simple assembly); 
it would have been further obvious to one of ordinary skill in the art at the time of filing of the invention to press fit the magnet holder and plunger of Herbert/Kadlicko as taught in Kadlicko together, all for the purpose of a relatively simple assembly of parts. 

Herbert discloses (as modified for the reasons discussed above) in claim 9:  The solenoid valve as claimed in claim 1 wherein, said soft seal (of Herbert/Kadlicko as modified for the reasons discussed above) protects the sensor sub-assembly from vibration and external environmental damages (moisture and vibration are mitigated via the mastic 40 of Herbert/Kadlicko as applied for the reasons discussed above.) 

Herbert discloses (as modified for the reasons discussed above) in claim 10:  The solenoid valve as claimed in claim 1 wherein, said sensor sub-assembly is programmable to receive the feedback signal as per requirement i.e. not limited to a fixed magnitude (i.e. the controller 254 is programable, col 14 ln 25-27.) 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571)-272-4881, Mary McManmon can be reached at (571) 272-6007or Craig Schneider can be reached at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Matthew W Jellett/Primary Examiner, Art Unit 3753